Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered April 28, 2006, convicting him of murder in the second degree, burglary in the first degree, and intimidating a witness in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was denied a fair trial by certain remarks made by the prosecutor during summation is unpreserved for appellate review (see CPL 470.05 [2]). The defendant either failed to raise any objection to the challenged remarks, voiced only general objections, or failed to seek further relief after objections were sustained and curative instructions *459given (see People v Crawford, 54 AD3d 961, 962 [2008]; People v Boyce, 54 AD3d 1052 [2008]; People v Kanios, 53 AD3d 555 [2008]; People v Brown, 48 AD3d 590 [2008]). In any event, the challenged remarks were either fair response to the defense summation or fair comment on the evidence (see People v Ashwal, 39 NY2d 105 [1976]; People v Crawford, 54 AD3d 961, 962 [2008]; People v Boyce, 54 AD3d 1052 [2008]; People v Friel, 53 AD3d 667 [2008]; People v Brown, 48 AD3d 590 [2008]).
Viewing the totality of the evidence, the law, and the circumstances of the case, we find that the defendant’s trial counsel provided meaningful representation (see People v Benevento, 91 NY2d 708, 712-713 [1998]; People v Baldi, 54 NY2d 137, 147-148 [1981]; People v Robinson, 55 AD3d 636 [2008]; People v Biscombe, 54 AD3d 1051 [2008]).
The defendant’s remaining contention is unpreserved for appellate review (see People v Udzinski, 146 AD2d 245 [1989]). Rivera, J.P., Angiolillo, Eng and Belen, JJ., concur.